DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “air source to an inlet of the air separator.” However, the air separator already has been disclose to have “an air inlet” and “a sweep gas inlet.” This limitation fails to clearly recite which of the inlets is being disclosed or if it’s an entirely new inlet into the separator. For the purposes of examination it will be considered to be the air inlet.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanford (US 2009/03032163) disclosed in the IDS filed 06/08/2021.
Regarding claims 1, 3, and 9, Sanford discloses a fuel tank inerting system for an aircraft and method of operating it (Fig. 1 and 2, shown), comprising: a fuel tank 116;
a source of high-pressure air that produces air at a pressure higher than ambient (¶ [0024], “other oxygenated air supplies… may likewise be utilized… For example, bleed air elsewhere existing in the aircraft system,” wherein “Bleed Air” is a term in the art for air bled from a compressor, for bleed air to exist a compressor must exist as the high-pressure source);
an air separator 102 comprising a membrane 154 with a permeability differential between oxygen and nitrogen (¶ [0028] to [0038], the membrane shown and described to allow permeability of oxygen), an air inlet 104 connected to the source of high-pressure air (¶ [0024], as discussed above, the bleed air may be used for air entering the inlet 104) and an inert gas outlet 162 in fluid communication with a first side of the membrane (Fig. 2, shown), and a sweep gas inlet 164 and an oxygen-enriched gas outlet 166 in fluid communication with a second side of the membrane (Fig. 2, shown lower part of membrane); 
an inert gas flow 115 path arranged to receive inert gas from the air separation module oxygen-depleted air outlet, and to direct inert gas to the fuel tank (¶ [0026] and [0032], oxygen depleted gas stream 115 exits the outlet 162 entering the fuel tank 116); a catalytic reactor 108 arranged to receive a fuel and air (Fig. 1, shown fuel 110 entering the reactor 108 with atmospheric air), and configured to 
a sweep gas flow path from the reactor outlet to the air separator sweep gas inlet (Fig. 1 and 2, the gas 112 exits catalyzer 108 into heat exchanger 114 then exits as air supply 106 into the separator 102 as shown in Fig. 2).
Regarding claim 2, Sanford discloses the system of claim 1, further comprising a cooler arranged to cool inert gas generated by the catalytic reactor (Fig. 1, the heat exchanger 114 cools the outlet of the oxidizer 108 as per ¶ [0034]).
Regarding claim 5, Sanford discloses the system of claim 1, wherein the catalytic reactor, or an air source for the catalytic reactor, or an oxygen-depleted gas flow path from the catalytic reactor to the sweep gas inlet, or any combination of the foregoing are configured to provide a pressure at the sweep gas inlet that is above a pressure at the oxygen-enriched gas outlet and below a pressure on the first side of the air separator membrane (¶ [0029], the system includes a pressure differential between sides in order to allow the membrane functionality).
Regarding claim 7, Sanford discloses the system of claim 1, wherein the sweep gas inlet and the oxygen-enriched gas outlet are arranged to provide counter-flow with air flow on the first side of the air separator membrane (Fig. 2, shown flow being counter in directions).
Regarding claim 10, Sanford discloses the method of claim 9, wherein fuel is reacted with oxygen in the catalytic reactor to produce oxygen-depleted gas continuously throughout operation of the membrane separator (¶ [0025], the oxygen depleted gas is produced to operate the separator necessitating constant operation).
Regarding claim 11, Sanford discloses the method of claim 9, wherein fuel is reacted with oxygen in the catalytic reactor to produce oxygen-depleted gas in response to a demand for inert gas (¶ .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanford in view of D’Orlando et al (US 2019/0283898).
Regarding claim 4, Sanford discloses the system of claim 1, including the system being used in and with an aircraft (¶ [0018]) and having a source of compressed air for it air inlet (¶ [0027]), but fails to disclose the air flow path is between specifically the aircraft engine compressor section and the inlet of the air separator.
D’Orlando discloses a catalytic inerting system (Abstract and Fig. 1 and 2) which operated in an aircraft (¶ [0015]), wherein the aircraft compressor supplies compressed air 114 to the catalytic inerting system (Fig. 1 and ¶ [0011]). This system allows for a dedicated system which can regulate the flow of inerting gas while reducing spatial or energy impract (¶ [0002]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Sanford with the compressor systems of D’Orlando such that it 
Regarding claims 6 and 8, the modified Sanford discloses the system of claim 1 as it is modified accordingly above, but fails to disclose wherein the sweep gas inlet and the oxygen-enriched gas outlet are arranged to provide co-flow or cross-flow with air flow on the first side of the air separator membrane.
However, due to the inclusion of a compressed air stream, the exact direction of the gas flow is inconsequential to the operation of the systems operation. Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the invention to operate the inerting system with various inlet configurations since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, one of ordinary skill in the art would have performed routine experimentation in differing configurations according to the design of the aircraft for space and position configurations, wherein the flow direction changes would not alter the operation of the device.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that the silent art is silent about the pressure of the air provided. However, Sanford notes that the air inlet may make use of “bleed air” which is a known term in the art for compressed air bled from a compressor (see: https://en.wikipedia.org/wiki/Bleed_air). Therefore Sanford specifically discloses making use of compressed air its air inlet. Further, D’Orlando is used to modify Sanford to specify that the compressed air is specifically from the aircraft engine compressor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        /KEVIN A LATHERS/